Ogden, J.
The decisive question presented in the record of this case is in regard to the legality or illegality of the contract sued on. In 1863 the appellee contracted to haul for appellant a certain quantity of cotton, at a stipulated price, from Alley-ton, Texas, to Brownsville, Texas, and there deliver the same to appellant’s agent or consignee. The cotton was hauled to Brownsville according to contract, but that place about that time falling into the Federal possession, the agent or consignee of appellant could not be found, to receive the cotton, which was subsequently seized and taken from the possession of appellee by the Federal authorities. Appellee brought this suit in the County Court of Harris county to recover the freight-money which he claimed to be due him on the contract for hauling, and obtained a judgment for the same. The cause was appealed to the District Court, where a judgment was again rendered for the plaintiff below, and the defendant has appealed to this court.
It is now claimed that this contract was made during the late war, was in violation of the laws of the Hnited States, and against the public policy of the country, and was therefore null and void.
We are not aware of any law of the United States, or of any proclamation of the President thereof, existing at the time this contract was entered into and performed by appellee, which prohibited the hauling of cotton from one portion of Texas to *633another, or which prohibited the citizens of Texas from making any contract in regard to their municipal or domestic affairs which they might consider for their mutual benefit. It is quite clear that appellant had cotton to be transported, and that appellee wished employment in hauling, and, so far as he was concerned, it was immaterial whether he hauled in one direction or the other, or to one place or another; his chief and only object was to obtain employment and get the price of his labor; and as there was no law to prohibit such a contract, he had the right thus to contract, and now has the right to demand and receive pay for his performance.
If the appellant intended to violate the laws and public policy of the United States, by evading the revenue laws, and by running the blockade with the cotton hauled by appellee, he might have been held responsible if caught in the attempt, and under the circumstances the Federal forces were fully justified in the seizure of the cotton, upon the presumption that such was his object and purpose. But, certainly, he should not be permitted to plead his own fraudulent intent as an excuse for the non-payment of his employee, who had no connection with, or interest in that fraudulent intent, if, indeed, he had any knowledge of that intent.
We are therefore of the opinion that the contract for freight-age between appellant and appellee, as set out in the pleadings in this case, has no such fraudulent, illegal, or treasonable taint, as would deprive appellee of the right of having the same enforced in the courts of justice.
But it is claimed that appellee contracted as a common carrier, and as he failed to deliver the cotton according to the terms of the contract, he not only has no claim for freight, but has made himself liable for the value of the cotton. In the case of Chevallier v. Strahan, 2 Texas, 115, Chief Justice Hemphill, in delivering the opinion of the court, reviewed to some extent the authorities on the subject of common and private carriers, and the responsibility of each, and lays down the doctrine that *634all persons who transport goods for hire for such persons as see fit to employ them, are common carriers, and incur all their responsibility ; and yet, he says, that a common carrier is not responsible for the acts of God, the enemies of the country, or the fault of the party complaining, and he cites many authorities in support of this rule.
Let us, then, apply this doctrine to the facts of the case at bar. The carrier received the cotton at Alleyton, and conveyed it to the city of Brownsville, in everything fully complying with his contract; but when he arrived at the point of destination, he could find no consignee or other agent to receive the cotton for the owner or consignor, and he was unable to make a delivery, not from any fault of his, but from the default of the shipper in not having some person there to receive his property.
The duties and responsibilities of the common carrier ceased on his search and failure to find some person authorized to receive the cotton, after his arrival at the place of destination ; and though he might be bound to hold or stow the same for the benefit of the owner, yet he would no longer be liable as a common carrier, but as a simple bailee, and bound to only ordinary care and diligence. His contract as a carrier had, so far as he was concerned, been fully performed, and his freight-money became due; and had he held the cotton longer, he would have been entitled to extra compensation as bailee; and if, while holding the cotton as such bailee, the Federal authorities seized the same, without any fault of his, he could not be held responsible for any loss which might accrue to the owner.
We are of the opinion that there was no error in the rulings of the court in giving or refusing the charges as set out in the transcript, and that the judgment is in harmony with justice and equity; and the same is affirmed.
Affirmed.